Exhibit 10.1 Argo Group International Holdings. Ltd. Employee Share Purchase Plan Originally Effective November 14, 2007 Amended and Restated on May 3, 2016 CONTENTS I. Purpose of the Plan 1 II. References, Construction and Definitions 1 III. Administration of the Plan 3 IV. Shares Subject to the Plan 3 V. Offering Periods 4 VI. Eligibility 4 VII. Payroll Deductions 5 VIII. Purchase Rights 5 IX. Accrual Limitations 9 X. Effective Date and Term of the Plan 10 XI. Amendment of the Plan 10 XII. General Provisions 11 Schedule A Companies Participating in Employee Share Purchase Plan 12 ARGO GROUP INTERNATIONAL HOLDINGS, LTD. EMPLOYEE SHARE PURCHASE PLAN (as amended and restated on May 3, 2016) I. PURPOSE OF THE PLAN This Employee Share Purchase Plan, as amended and restated, which shall be known as the “Argo Group International Holdings, Ltd. Employee Share Purchase Plan” effective May 3, 2016, is intended to promote the interests of Argo Group International Holdings, Ltd., a Bermuda exempted holding company, by providing eligible employees with the opportunity to acquire a proprietary interest in the Company through participation in a payroll deduction-based employee share purchase plan designed to qualify under Section 423 of the Code. II. References, Construction and Definitions Unless otherwise indicated, all references made in this Plan shall be to articles and sections contained in this Plan.The headings and subheadings have been inserted for convenience of reference only and are to be ignored in construction of the provisions of this Plan. In the construction of this Plan, the singular shall include the plural wherever appropriate. The following terms (in alphabetical order) shall have the meanings set forth opposite such terms for purposes of this Plan: A. Base Salary shall mean the regular base salary or hourly wages paid to a Participant by one or more Participating Companies during such individual’s period of participation in one or more offering periods under the Plan.Base Salary shall be calculated before deduction of (A) any income or employment tax withholdings or (B) any contributions made by the Participant to any qualified or nonqualified salary deferral plan or any Code Section 125 cafeteria benefit program now or hereafter established by the Company or any Company Affiliate.However, Base Salary shall not include (i) any overtime payments, bonuses, commissions, profit-sharing distributions or other incentive-type payments received during the Participant’s period of participation or (ii) any contributions made by the Company or any Company Affiliate on the Participant’s behalf to any employee benefit or welfare plan now or hereafter established (other than Code Section 401(k) or Code Section 125 contributions deducted from his or her Base Salary). B. Board shall mean the Company’s Board of Directors. C. Corporate Transaction shall mean the dissolution or liquidation of the Company, the reorganization, merger or consolidation of the Company with one or more corporations as a result of which the Company is not the surviving corporation, or the sale of substantially all of the property or stock of the Company to another corporation. D. Code shall mean the United States Internal Revenue Code of 1986, as amended. E. Company shall mean Argo Group International Holdings, Ltd., a Bermuda exempted holding company, and any corporate successor to all or substantially all of the assets 1 or voting shares of Argo Group International Holdings, Ltd. that shall by appropriate action adopt the Plan. F. Common Share shall mean the Company’s common shares. G. Company Affiliate shall mean any parent or subsidiary company of the Company (as determined in accordance with Section 424 of the Code), whether now existing or subsequently established. H. Eligible Employee shall mean any person who is employed by a Participating Company on a basis under which he or she is regularly expected to render more than twenty (20) hours of service per week for more than five (5) months per calendar year for earnings considered wages under Section 3401(a) of the Code. Employees who are residents of a foreign jurisdiction will not be eligible to participate in the Plan if (i) the grant of a Purchase Right under the Plan to such Employee is prohibited under the laws of such jurisdiction, or (ii) compliance with the laws of the foreign jurisdiction would cause the Plan to violate the requirements of Section 423. The Plan Administrator may, for offering periods that have not yet commenced, establish additional eligibility requirements not inconsistent with Section 423. I. Fair Market Value The fair market value of a Common Share shall be determined for purposes of the Plan by reference to (i) if Shares are listed on a Stock Exchange, the closing price on the principal Stock Exchange on which such shares are then listed or, if no such reported sale of a Common Share shall have occurred on such date, on the next preceding date on which there was such a reported sale; or (ii) if such shares are not then listed on a Stock Exchange, by reference to the mean between the bid and asked price published in the OTC Link or displayed on the OTC Bulletin Board of a share or if for any reason no such price is available, in such other manner as the Board of Directors or the Plan Administrator may in good faith deem appropriate to reflect the then fair market value thereof. J. 1933 Act shall mean the United States Securities Act of 1933, as amended. K. Participant shall mean any Eligible Employee of a Participating Company who is actively participating in the Plan. L. Participating Company shall mean the Company and such Company Affiliate or Affiliates as may be authorized from time to time by the Board to extend the benefits of the Plan to their Eligible Employees.The Participating Companies in the Plan are listed in attached Schedule A. M. Plan shall mean the Company’s Employee Share Purchase Plan, as set forth in this document, and as amended and restated from time to time. N. Plan Administrator shall mean the committee of two (2) or more Board members appointed by the Board to administer the Plan. O. Purchase Date shall mean the last business day of each Purchase Interval.The initial Purchase Date shall be January 31, 2008. 2 P. Purchase Interval shall mean (i) if the offering period exceeds three (3) months, each three (3)-month period occurring within a particular offering period, or (ii) if the offering period is three (3) months or less, the offering period, at the end of which Purchase Interval there shall be purchased Common Shares on behalf of each Participant. Q. Quarterly Entry Date shall mean, for each offering period with more than one Purchase Interval, the first day of each Purchase Interval within that offering period. R. Stock Exchange shall mean either the NASDAQ or the New York Stock Exchange. III. ADMINISTRATION OF THE PLAN The Plan Administrator shall have full authority to interpret and construe any provision of the Plan and to adopt such rules and regulations for administering the Plan as it may deem necessary in order to comply with the requirements of Section 423 of the Code.Decisions of the Plan Administrator shall be final and binding on all parties having an interest in the Plan.The Plan Administrator may request advice or assistance or employ or designate such other persons as are necessary or desirable for proper administration of the Plan. IV. Shares SUBJECT TO THE PLAN A. The shares purchasable under the Plan shall be shares of authorized but unissued or reacquired Common Shares, including Common Shares purchased on the open market.Upon effectiveness of the Plan, as amended and restated, on May 3, 2016, the number of Common Shares reserved for issuance over the term of the Plan shall be limited to 780,089 shares.For the avoidance of doubt, the 780,089 shares reserved for issuance pursuant to the immediately preceding sentence includes shares issued pursuant to the Plan since the original November 14, 2007 effective date.After taking into account the 280,089 shares issued pursuant to the Plan between November 14, 2007 and May 3, 2016, the number of Common Shares reserved for issuance on or after May 3, 2016 under the Plan shall be limited to 500,000 shares. B. On November 14, 2007, the Plan became effective with 500,000 Common Shares reserved for issuance, and an additional 200,000 Common Shares were automatically added to the Plan each year thereafter on the first trading day of January of each year beginning in calendar 2009.As a result, over 2,000,000 total Common Shares were permitted to be issued under the Plan prior to the May 3, 2016 amendment and restatement.For the avoidance of doubt, the amendment and restatement of the Plan on May 3, 2016 has the effect of substantially reducing the Common Shares issuable under the Plan to 780,089 shares (including the 280,089 shares that were issued under the Plan between November 14, 2007 and May 3, 2016). C. Should any change be made to the Common Shares by reason of any share split, extraordinary cash dividend, share dividend, recapitalization, combination of shares, exchange of shares or other change affecting the outstanding Common Shares as a class without the Company’s receipt of consideration, appropriate adjustment shall be made to (i) the maximum number and class of securities issuable under the Plan, 3 (ii) the maximum number and class of securities purchasable per Participant on any one Purchase Date, (iii) the maximum number and class of securities purchasable in total by all Participants on any one Purchase Date and (iv) the number and class of securities and the price per share in effect under each outstanding purchase right in order to prevent the dilution or enlargement of benefits thereunder. V. OFFERING PERIOdS A. Common Shares shall be offered for purchase under the Plan through a series of successive offering periods until such time as (i) the maximum number of Common Shares available for issuance under the Plan shall have been purchased or (ii)the Plan shall have been sooner terminated. B. Each offering period shall be three months, or of such duration (not to exceed twenty-four (24) months) as determined by the Plan Administrator prior to the start date of such offering period.Unless otherwise determined by the Plan Administrator, offering periods shall commence at quarterly intervals on the first business day of January, April, July and October each year over the term of the Plan. Notwithstanding the foregoing, the offering period that began on May 2, 2016 shall continue until June 30, 2016. C. Each offering period that is for a duration of at least three (3) months, shall consist of a series of one or more successive Purchase Intervals as determined by the Plan Administrator.Unless otherwise determined by the Plan Administrator, Purchase Intervals shall begin on the first business day in January, April, July and October each year, and shall end on the last business day of the following March, June, September and December respectively.Notwithstanding the foregoing, the Purchase Intervals for the offering period that began on May 2, 2016 shall end on June 30, 2016. VI. ELIGIBILITY A. Each individual who is an Eligible Employee on the start date of any offering period under the Plan may enter that offering period on such start date or, if such offering period has more than one Purchase Interval, on any Quarterly Entry Date within that offering period, provided he or she remains an Eligible Employee. B. An individual who first becomes an Eligible Employee after the start date of an offering period may enter that offering period on any subsequent Quarterly Entry Date within that offering period on which he or she in an Eligible Employee.However, if the offering period is to have only one Purchase Interval and the individual is not an Eligible Employee on the start date of that offering period, then such individual must wait until the start date of the first offering period thereafter on which he or she is an Eligible Employee in order to enter the Plan. C. An Eligible Employee must, in order to participate in the Plan for a particular offering period, complete the enrollment forms prescribed by the Plan Administrator (including a share purchase agreement and a payroll deduction authorization) and file such forms with the Plan Administrator (or its designate) on or before the start date of that offering period.The enrollment forms filed by a Participant for a particular offering period shall continue in effect for each subsequent offering period 4 unless the Participant files new enrollment forms on or before the start date of any subsequent offering period or withdraws from the Plan. D. The date an individual enters an offering period shall be designated as his or her Entry Date for purposes of that offering period. VII. PAYROLL DEDUCTIONS A. The payroll deduction authorized by the Participant for purposes of acquiring Common Shares during an offering period may be any multiple of one percent (1%) of the Base Salary paid to the Participant during each Purchase Interval within that offering period, up to a maximum of ten percent (10%).The deduction rate so authorized shall continue in effect throughout the offering period and shall continue from offering period to offering period, except to the extent such rate is changed in accordance with the following guidelines: (i) The Participant may, at any time during the offering period, reduce his or her rate of payroll deduction to become effective as soon as possible after filing the appropriate form with the Plan Administrator.The Participant may not, however, effect more than one (1) such reduction per Purchase Interval. (ii) The Participant may, prior to the commencement of any new Purchase Interval under the Plan, increase the rate of his or her payroll deduction by filing the appropriate form with the Plan Administrator.The new rate (which may not exceed the ten percent (10%) maximum) shall become effective on the start date of the first Purchase Interval following the filing of such form. B. Payroll deductions shall begin on the first pay day administratively feasible following the start date of the offering period and shall (unless sooner terminated by the Participant) continue through the pay day ending with or immediately prior to the last day of that offering period.The amounts so collected shall be credited to the Participant’s book account under the Plan, but no interest shall be paid on the balance from time to time outstanding in such account.The amounts collected from the Participant shall not be required to be held in any segregated account or trust fund and may be commingled with the general assets of the Company and used for general corporate purposes. C. Payroll deductions shall automatically cease upon the termination of the Participant’s purchase right in accordance with the provisions of the Plan. D. The Participant’s acquisition of Common Shares under the Plan on any Purchase Date shall neither limit nor require the Participant’s acquisition of Common Shares on any subsequent Purchase Date, whether within the same or a different offering period. VIII. PURCHASE RIGHTS A. Grant of Purchase Rights.A Participant shall be granted a separate purchase right for each offering period in which he or she is enrolled.The purchase right shall be 5 granted on the start date of the offering period and shall provide the Participant with the right to purchase Common Shares, in one or more installments during that offering period, upon the terms set forth below.The Participant shall execute a share purchase agreement embodying such terms and such other provisions (not inconsistent with the Plan) as the Plan Administrator may deem advisable.
